


110 HRES 987 IH: Encouraging Americans to join others across

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 987
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Baird (for
			 himself, Mr. Blumenauer,
			 Mr. Crowley,
			 Ms. DeGette,
			 Mr. Ehlers,
			 Mr. Etheridge,
			 Mr. Gordon of Tennessee,
			 Mr. Inslee,
			 Mr. Larsen of Washington,
			 Mrs. Maloney of New York,
			 Mr. Murphy of Connecticut,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Schwartz,
			 Mr. Smith of Washington,
			 Mr. Udall of Colorado,
			 Mr. Upton,
			 Mr. Van Hollen,
			 Mr. Walden of Oregon, and
			 Mr. Wamp) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Encouraging Americans to join others across
		  the country in using their rebate checks to invest in renewable energy and
		  energy-efficient products and services in order to save money, stimulate the
		  economy, and reduce greenhouse gas emissions.
	
	
		Whereas economists have concluded that the economy of the
			 United States may be entering a recession;
		Whereas Congress passed a stimulus package that will
			 provide rebate checks to American families in an effort to provide a short-term
			 stimulus to the economy;
		Whereas the slowing economy is due in large part to the
			 Nation’s heavy reliance on limited energy resources and skyrocketing energy
			 prices;
		Whereas the cost of gasoline, electricity, and home
			 heating oil has risen dramatically in recent years;
		Whereas energy prices are expected to continue to
			 increase;
		Whereas the use of traditional energy sources results in
			 greenhouse gas emissions which cause global warming and ocean
			 acidification;
		Whereas the United States, along with China, leads the
			 world in greenhouse gas emissions and is responsible for approximately 20
			 percent of global greenhouse gas emissions;
		Whereas the United States’ dependence on foreign oil is a
			 national security issue;
		Whereas investment in renewable energy and
			 energy-efficient products and services drives research and technological
			 advances, generating job resources and opportunities;
		Whereas reducing energy consumption and increasing the use
			 of renewable energy will lower energy prices, reduce greenhouse gases, lessen
			 our dependence on foreign oil, and create jobs;
		Whereas reducing energy use will save consumers money over
			 the longrun by lowering electricity, home heating oil, and gasoline costs;
			 and
		Whereas our Nation faces an unpredictable future if we do
			 not make significant investments in renewable energy and energy-efficient
			 products and services: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)encourages Americans to join others across
			 the country in using their rebate checks to invest in renewable energy and
			 energy-efficient products and services in order to save money, stimulate the
			 economy, and reduce greenhouse gas emissions; and
			(2)urges retailers
			 and service providers to offer promotions to encourage Americans to use their
			 rebate checks to invest in renewable energy and energy-efficient products and
			 services.
			
